                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

JUNE LENK,                                 )
                                           )
                    Plaintiff,             )
                                           )
            v.                             )         No. 4:18 CV 1296 DDN
                                           )
ST. LOUIS PUBLIC SCHOOLS and               )
SHC SERVICES, INC.,                        )
                                           )
                    Defendants.            )

                           MEMORANDUM AND ORDER
      This matter is before the court on the motion of defendant SHC Services, Inc., to
dismiss or for partial summary judgment (Doc. 8) and the motion of defendant St. Louis
Public Schools for judgment on the pleadings. (Doc. 18). Plaintiff has objected to both
motions and filed a pre-emptive motion for leave to amend her complaint if defendants’
motions are granted. The parties have consented to the exercise of plenary authority by
the undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). The
Court heard oral arguments from the parties on September 28, 2018. (Doc. 24).


                                   BACKGROUND
      Plaintiff alleges the following facts in her complaint. Plaintiff is legally blind.
(Doc. 1, Ex. 1 at 3). She has a Masters of Education in Visual Impairment and a Masters
of Education in Learning Disabled. (Id.). She has over ten years of experience teaching.
(Id.). She worked with defendants SHC Services, Inc., (“SHC”) and St. Louis Public
Schools (“SLPS”) at all relevant times. (Id. at 2). She began working at SLPS in August
2015 as an Itinerant Vision Teacher. (Id. at 3). She was based at Gateway Michael
Elementary School and traveled throughout the school district to teach students with
vision impairments. (Id.). Defendants were aware of plaintiff’s disability, and plaintiff
requested that additional software be placed on her assigned laptop: a speech package and
magnification software that would enable her to listen to or view documents and images
on her computer. (Id.). Defendants’ granted this request and installed the software. (Id.
at 4).
         However, plaintiff’s laptop would often crash or freeze when trying to access the
SLPS database. This prevented plaintiff from completing necessary assignments and
delayed plaintiff’s work on students’ IEP plans. (Id.). Plaintiff and SLPS staff made
multiple calls to SLPS technological support staff in the fall and winter of 2015. (Id.). In
January 2016, plaintiff received a call from SHC employee Natalie Allenbeck informing
plaintiff, but without specific details, that a complaint had been made against her. (Id.).
Plaintiff had interacted positively with fellow SLPS and SHC staff, with the only issues
relating to her ability to access the SLPS database and timely update IEP plans. (Id.).
Plaintiff had made several complaints herself to SHC and SLPS about her difficulties
accessing the database. (Id.). Ms. Allenbeck of SHC told plaintiff to “keep her head
down.” (Id.).
         Plaintiff was shocked and worried after her conversation with Ms. Allenbeck. (Id.
at 4-5). She contacted another SHC employee, Jennifer McCormack, who inspected
plaintiff’s laptop and confirmed its problems accessing the SLPS database. (Id. at 5). In
February 2016, SHC provided plaintiff a new laptop, which better allowed her to access
the needed database. (Id.). However, on June 8, 2016, SLPS notified plaintiff that her
contract would not be renewed. Plaintiff was surprised, as she believed she was very
well received by all the principals and SLPS staff with whom she had worked and had
been discussing plans with them for the next school year. (Id.). SHC employee Ms.
McCormack told plaintiff she believed that, if there had not been the database access
problems, SLPS would have asked her to return. (Id.). Plaintiff was notified around
August 2016 that her position was given to another teacher who did not require any
speech or magnification software and who did not have the same qualifications and
experience as plaintiff. (Id.).


                                             2
       On December 17, 2016, plaintiff filed a charge of discrimination with the Missouri
Commission on Human Rights and the Equal Employment Opportunity Commission
(“EEOC”). (Doc. 14, Ex. 1). She filed the charge without the assistance of counsel, and
it stated in entirety:
       I. I am a person who is visually impaired who was hired by Respondent
       [St. Louis Public Schools], as a Vision Teacher, on August 31, 2015. I was
       hired under an annually renewable contract for the School Year 2015/2016.
       I can perform all of my essential job functions with reasonable
       accommodations based on my disability. My performance was satisfactory.

       II. On June 8, 2016, I was informed that my employment would not be
       renewed for the 2016/2017 School Year. I was not provided any reason for
       Respondent’s decision not to retain me for the 2016/2017 School Year. I
       believe that Respondent’s Help Desk was displeased with my past requests
       for technical assistance. My first computer required regular technical
       support in order to get my audio and visual tools to function.

She received a right to sue letter, but it is not apparent when she received this letter.
(Doc. 1, Ex. 1 at 3).
       On June 16, 2018, plaintiff June Lenk filed a petition in the Circuit Court of the
City of St. Louis against SHC and SLPS. The petition alleges wrongful discharge (Count
1) and failure to accommodate her (Count 2) in violation of the Americans with
Disabilities Act (“ADA”), and violations of Section 504 of the Rehabilitation Act (Count
3). Plaintiff brought Counts 1, 2, and 3 against SLPS and only Count 2 against SHC.
Defendant SHC removed the action to this Court on August 8, 2018, pursuant to 28
U.S.C. §§ 1331, 1441, and 1446, and with defendant SLPS’s consent.


                                SHC’S MOTION TO DISMISS
       Under Rule 12(b)(6), a party may move to dismiss all or part of a complaint for its
failure to state a claim upon which relief can be granted. Fed. R. Civ. Pro. 12(b)(6). To
overcome a motion to dismiss under Rule 12(b)(6) a complaint “must include enough
facts to state a claim to relief that is plausible on its face,” providing more than just labels
and conclusions.         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).          Such a

                                               3
complaint will “allow[] the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and will
state a claim for relief that rises above mere speculation. Twombly, 550 U.S. at 555.
       In reviewing the pleadings under this standard, the Court must accept all of the
plaintiff’s factual allegations as true and draw all inferences in the plaintiff’s favor, but
the Court is not required to accept the legal conclusions the plaintiff draws from the facts
alleged. Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69
(8th Cir. 2012). The court additionally “is not required to divine the litigant’s intent and
create claims that are not clearly raised, . . . and it need not conjure up unpled allegations
to save a complaint.” Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en
banc) (citations omitted).
                                         Discussion
       Defendant SHC moves to dismiss plaintiff’s ADA failure to accommodate claim
in Count 2, because she failed to exhaust her administrative remedies as required by 42
U.S.C. § 12117(a) and because she admitted in her complaint that defendant provided her
with her requested accommodation. (Doc. 8). In the alternative, SHC would convert its
motion to one for partial summary judgment, and it has provided a statement of facts for
that purpose. (Doc. 8). The failure to accommodate claim is the only one brought
against defendant SHC. (Doc. 1, Ex. 1).


       1. Failure to Exhaust Administrative Remedies
       A motion to dismiss for failure to exhaust administrative remedies is properly
evaluated as a failure to state a claim upon which relief can be granted under Federal
Rule of Civil Procedure 12(b)(6). Coons v. Mineta, 410 F.3d 1036, 1040 (8th Cir. 2005).
If a plaintiff fails to exhaust her administrative remedies on an ADA claim, that claim is
subject to dismissal. Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 852 (8th Cir.
2012). Defendant SHC claims that, although plaintiff filed an administrative Charge of
discrimination naming SLPS, it did not name SHC as an employer. (Doc. 9). It argues
that this fact is dispositive and warrants the dismissal of Count 2 against it. (Id.).

                                              4
Plaintiff responds that SHC was sufficiently implicated in the EEOC proceedings to
allow the EEOC to perform its investigation and facilitate conciliation. (Doc. 14). The
Court disagrees.
       An EEOC charge must be filed within 180 days of the alleged ADA violation, and
notice of the charge must be served on the person against whom the charge is made
within 10 days of the filing. 42 U.S.C. § 2000e-5; 42 U.S.C. § 12117. “The purpose of
filing a charge with the EEOC is to provide the Commission an opportunity to investigate
and attempt a resolution of the controversy through conciliation before permitting the
aggrieved party to pursue a lawsuit.” Cobb v. Stringer, 850 F.2d 356, 359 (8th Cir. 1988)
(cited by Woelbling v. R.C. Wilson Co., 966 F. Supp.858, 861 (E.D. Mo. 1997)). For this
reason, the general rule has been that “a complainant must file a charge against a party
with the EEOC before she can sue that party under [the ADA].” 1 Sedlacek v. Hach, 752
F.2d 333, 336 (8th Cir. 1985).
       The Eighth Circuit has recognized only two exceptions to this general rule: if the
unnamed party shares a “substantial identity” with those actually named in the charge,
see, e.g., id.; Henry v. E.G. & G. Missouri Metals Shaping Co., 837 F. Supp. 312, 313
(E.D. Mo. 1993), or where the unnamed party can be said to have had sufficient or
constructive notice of the charge and an opportunity to participate in any conciliation
proceedings. See, e.g., Greenwood v. Ross, 778 F.2d 448, 451 (8th Cir. 1985); Boyd v.
BJC Health System, 4:17 CV 814 RLW, 2018 WL 620484 at *5 (E.D. Mo. January 29,
2018). Both of these exceptions ensure that the purposes of the ADA are not frustrated


1
  The Sedlacek case involved a claim under Title VII of the Civil Rights Act, but the
ADA provides that the powers, remedies, and procedures set forth in 42 U.S.C. § 2000e-5
applicable to Title VII claims are the same powers, remedies and procedures provided for
ADA employment claims. 42 U.S.C. § 12117. Although the Supreme Court has recently
cautioned that in the context of EEOC-reviewed claims, courts should be “careful not to
apply rules applicable under one statute to a different statute without careful and critical
examination,” Fed. Exp. Corp. v. Holowecki, 552 U.S. 389, 393 (2008), this Court has
determined that the purposes and interpretations of the naming requirement is the same
for both Title VII and the ADA, and case law related to § 2000e-5 in the context of Title
VII cases applies to ADA employment cases as well.
                                             5
by a procedural technicality when there have been substantively adequate EEOC
proceedings.
       The Court is not persuaded that either exception applies in this case. For purposes
of the sufficient identity exception, a suit is not barred “where there is sufficient identify
of interest between the respondent and the defendant to satisfy the intention of Title VII
[and the ADA] that the defendant have notice of the charge and the EEOC have an
opportunity to attempt conciliation.” Greenwood, 778 F.2d at 451. Unnamed parties
have been held to share sufficient identities of interest with named parties when they are
owners or employees of named defendants (e.g., supervisors of the complainant), see id.;
Kizer v. Curators of University of Missouri, 816 F. Supp. 548, 551 (E.D. Mo. 1993);
when they share common management and ownership, see Sedlacek, 752 F.2d 336; and
when they are union or corporate hierarchies, see, e.g., E.E.O.C. v. Upjohn Corp., 445 F.
Supp. 635, 639 (N.D. Ga. 1977); Stevenson v. Int'l Paper Co., 432 F. Supp. 390, 396
(W.D. La. 1977). Plaintiff has not argued that SHC and SLPS share an identity, and the
Court has seen no evidence that SHC and SLPS are employees or agents of one another,
share common management or ownership, or are subsidiaries of one another. It would
not appear that the interests of SLPS are so similar to those of SHC that, for purpose of
obtaining voluntary conciliation and compliance, it was unnecessary to include SHC in
the EEOC proceeding.      SLPS did not represent the interests of SHC in proceedings
before the EEOC.
       As for the second exception, plaintiff admits that SHC received no notice and did
not participate in any way in the EEOC proceeding. (Docs. 9 and 14). While the Court
understands that plaintiff prepared her EEOC charge without the assistance of counsel,
even the most liberal reading of the charge does not refer one to SHC or any party other
than SLPS. (Doc. 14, Ex. 1). The EEOC charge clearly indicates that it is made only
against SLPS, and no other entity. While SLPS mentioned SHC in its response to
plaintiff’s charge, SHC was not involved in the EEOC proceeding in any way, and
therefore, the EEOC proceeding was inadequate with respect to any claims against SHC.
Plaintiff was aware of SHC’s involvement and identity at the time she filed the EEOC

                                              6
charge but did not name SHC. Plaintiff must obtain authorization from the EEOC before
bringing its claim against SHC in this Court, see 42 U.S.C. § 2000e, and she has not done
so.
       In addition, the EEOC charge must indicate the adverse actions for which the
plaintiff is seeking redress, unless they are like or reasonably related to the actions listed.
See Parisi v. Boeing Co., 400 F.3d 583, 584–85 (8th Cir. 2005). Not only does plaintiff
fail to list SHC as an employer in her EEOC charge, she also fails to list any of the
adverse actions of which she now complains. The only adverse action, failure to renew
her contract because of her use of SLPS’ IT helpdesk, does not refer to SHC at all. She
does not allege any failure to provide her with a new computer or refer to SHC’s actions
in any way. Plaintiff could have identified both SHC and any of its actions at the time
she filed her charge. As in Parisi, “it is not reasonable to expect the EEOC to look for
and investigate such adverse employment actions if they are nowhere mentioned in the
administrative charge.” Id. at 586.


       2. Failure to State an Element of the Failure to Accommodate Claim
       Under the ADA, to state a claim for failure to accommodate the plaintiff must
allege that “1) the employer knew about the employee's disability; 2) the employee
requested accommodations or assistance for his or her disability; 3) the employer did not
make a good faith effort to assist the employee in seeking accommodation; and 4) the
employee could have been reasonably accommodated but for the employer's lack of good
faith.” E.E.O.C. v. Prod. Fabricators, Inc., 763 F.3d 963, 971 (8th Cir. 2014).
       Defendant SHC claims that plaintiff’s own complaint explains that it provided
plaintiff with her requested accommodation: plaintiff “requested additional software be
placed on her assigned laptop. . . . This request was granted and the software was
installed on the laptop. . . . In February 2016, SHC provided Plaintiff a new laptop, which
better allowed Plaintiff to access the SLPS database.” (Doc. 1, Ex. 1 at ¶¶ 15-16, 24).
Plaintiff counters that she alleges the initial accommodation was not satisfactory and led
to her termination, regardless of the later accommodation. In reviewing the pleadings,

                                              7
the Court is not convinced that plaintiff has stated a claim against SHC, as reasonable
accommodation claims necessarily contemplate an “interactive process” between an
employer and employee, see Prod. Fabricators, 763 F.3d at 971, and plaintiff has not
alleged that SHC failed to make a good faith effort to assist her in seeking
accommodations before ultimately providing her with a reasonable accommodation in
February 2016. Accordingly, Count 2 against SHC is dismissed with prejudice.


            SLPS’S MOTION FOR JUDGMENT ON THE PLEADINGS
       Under Federal Rule of Civil Procedure 12(c), a party may move for judgment on
the pleadings “[a]fter the pleadings are closed – but early enough not to delay trial.” Fed.
R. Civ. Pro. 12(c). Defendant SLPS filed its answer on August 15, 2018. (Doc. 12).
Accordingly, the pleadings on which defendants moved for judgment were closed at the
time of its motion, and the timing of this motion is permissible.
       When deciding a motion for judgment on the pleadings, the court applies the same
standard used for a motion to dismiss for failure to state a claim under Rule 12(b)(6): the
complaint “must include enough facts to state a claim to relief that is plausible on its
face,” providing more than just labels and conclusions. Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). Such a complaint will “allow[] the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). Proper pleadings will state a claim for relief that rises above mere
speculation. Twombly, 550 U.S. at 555. In reviewing the pleadings under this standard,
the court accepts all of the plaintiff’s factual allegations as true and draws all inferences
in the plaintiff’s favor, but the court is not required to accept the legal conclusions the
plaintiff draws from the facts alleged.        Retro Television Network, Inc. v. Luken
Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir. 2012). Judgment on the pleadings will
only be granted “when there is no dispute as to any material facts and the moving party is
entitled to judgment as a matter of law.” Ashley Cnty, Ark. v. Pfizer, Inc., 552 F.3d 659,
665 (8th Cir. 2009).


                                             8
                                        Discussion
       Defendant St. Louis Public Schools moves for judgment on the pleadings on all
Counts. It argues it was never plaintiff’s employer at any relevant time, so Counts 1-3
fail to state a claim for relief against it. It moves in the alternative for judgment on the
pleadings on Count 2 because plaintiff was provided the accommodations she requested
and on Counts 1 and 3 because plaintiff was not terminated but continued to be employed
by SHC. Plaintiff responds that SHC and SLPS are “joint employers,” and moves in the
alternative to amend her complaint.
       Plaintiff’s ADA claims must be brought against her employer(s). See 42 U.S.C. §
12111(5)(A). The ADA protects “employees,” but not independent contractors. Lerohl
v. Friends of Minnesota Sinfonia, 322 F.3d 486, 489 (8th Cir. 2003). Courts follow the
general common law of agency to determine whether a hired party is an employee or an
independent contractor. Id. (citing Nationwide Mut. Ins. co. v. Darden, 503 U.S. 318,
323-25 (1992)). The Supreme Court has instructed courts to consider the following, non-
exhaustive list of factors, “with no one factor being decisive,” Darden, 503 U.S. at 324:
       In determining whether a hired party is an employee under the general
       common law of agency, we consider the hiring party's right to control the
       manner and means by which the product is accomplished. Among the other
       factors relevant to this inquiry are the skill required; the source of the
       instrumentalities and tools; the location of the work; the duration of the
       relationship between the parties; whether the hiring party has the right to
       assign additional projects to the hired party; the extent of the hired party's
       discretion over when and how long to work; the method of payment; the
       hired party's role in hiring and paying assistants; whether the work is part of
       the regular business of the hiring party; whether the hiring party is in
       business; the provision of employee benefits; and the tax treatment of the
       hired party.
Cmty. for Creative Non–Violence v. Reid, 490 U.S. 730, 751–752 (1989).
       While plaintiff alleges some facts in her complaint that are relevant to these
factors, she does not specifically allege that SLPS was her employer during the relevant
times, nor does she make allegations that support her “joint employer” argument. The
determination of plaintiff’s employment status is a fact-intensive question, based on an


                                             9
analysis of the evidence related to the above factors. Accordingly, this Court declines to
answer it at this time. The Court grants plaintiff’s motion to amend her complaint within
30 days of this date and denies SLPS’ motion for judgment on the pleadings without
prejudice to being refiled following the filing of an amended complaint.


                                     CONCLUSION
       For the reasons set forth above,
       IT IS HEREBY ORDERED that the motion of defendant SHC to dismiss Count
2 against it (Doc. 8) is granted and the claim is dismissed with prejudice.
       IT IS FURTHER ORDERED that the motion of plaintiff to amend her complaint
to correct certain deficiencies (Doc. 23) is granted. Plaintiff must file an amended
complaint within 30 days of this date.
       In light of the forthcoming amendments,
       IT IS FURTHER ORDERED that the motion of defendant SLPS for judgment
on the pleadings (Doc. 18) is denied without prejudice.


                                                  /S/ David D. Noce      l
                                          UNITED STATES MAGISTRATE JUDGE


Signed on October 24, 2018.




                                            10
